People v Holloway (2017 NY Slip Op 07457)





People v Holloway


2017 NY Slip Op 07457


Decided on October 25, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
ANGELA G. IANNACCI, JJ.


2015-10934
 (Ind. No. 2086-14)

[*1]The People of the State of New York, respondent,
vTarell Holloway, appellant.


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Lauren Tan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Efman, J.), rendered October 9, 2015, convicting him of grand larceny in the third degree, grand larceny in the fourth degree, petit larceny (two counts), and resisting arrest, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowing, voluntary, or intelligent because the County Court failed to properly advise him of all of his constitutional rights under Boykin v Alabama (395 U.S. 238) is unpreserved for appellate review, because the defendant failed to move to vacate his plea prior to the imposition of sentence or otherwise raise the issue in the County Court, although he had ample time to do so (see CPL 470.05[2]; People v Williams, 27 NY3d 212; People v Conceicao, 26 NY3d 375; People v Gavidia, 151 AD3d 883). We decline to review this issue in the exercise of our interest of justice jurisdiction (see People v Thomas, 148 AD3d 734). Further, the defendant's valid waiver of his right to appeal precludes review of his claim that the sentence imposed was excessive (see People v Sanders, 25 NY3d 337; People v Seaberg, 74 NY2d 1).
DILLON, J.P., CHAMBERS, COHEN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court